Citation Nr: 0409476	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  03-19 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability as secondary to a service connected right knee 
disability.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for post operative 
medial and lateral meniscectomy with internal derangement and 
anterior and lateral instability of the right knee currently 
evaluated as 20 percent disabling.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Eckart


INTRODUCTION

The veteran served on active duty from June 1969 to April 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of November 2002 and March 2003 from 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA), in Waco Texas.  The November 2002 rating 
decision continued a 20 percent rating for post operative 
medial and lateral meniscectomy with internal derangement and 
anterior and lateral instability and assigned a separate 10 
percent rating decision for traumatic arthritis of the right 
knee.  The March 2003 rating denied service connection for a 
right hip disorder as secondary to the right knee disorder. 

The appeal of the issues of entitlement to increased ratings 
for the right knee pathology involving arthritis and 
instability is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


FINDINGS OF FACT

Evidence of record does not indicate that the veteran's 
current right hip disorder is related to his service-
connected right knee disability.




CONCLUSION OF LAW

Service connection for a right hip disorder secondary to the 
veteran's service-connected right knee disability is denied.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  In a letter dated in July 2002 
prior to the issuance of the rating, the RO advised the 
appellant of the VCAA and of the evidence it had and what 
evidence was needed to prevail on his claim.  Because the 
notice predated the rating, it is in compliance with the 
Court's determination in Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  He was notified of the responsibilities of the 
VA and the claimant in developing the record.  Specifically, 
the appellant was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to respond in a timely matter to the 
VA's requests for specific information and to provide a 
properly executed release so that VA could request the 
records for him.  The appellant was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  

The appellant was again notified, by means of the discussion 
in a November 2002 rating decision October 2003 statement of 
the case (SOC) and December 2003 supplemental statement of 
the case (SSOC), of the applicable law and reasons for the 
denial of his claim.  

In regard to processing deadlines, the RO advised the 
appellant to send in any additional information or evidence 
in support of his claim on a certain date, approximately 30 
days from the date of the letter.  The RO further advised the 
claimant that if no information and evidence had been 
received within that time, her claim would be decided based 
only on the evidence the RO had previously received and any 
VA examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  (permits VA to adjudicate a claim within a 
year of receipt.)  This provision is retroactive to November 
9, 2000, the effective date of the VCAA.   The Board 
concludes that VA has met its duty to assist in this matter.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  The record includes VA medical 
records, private medical records and VA examination reports.  
No current medical examination or opinion is required in this 
case.  There is no outstanding duty to obtain medical opinion 
in support of the appellant's claim for VA to discharge. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The veteran contends that his right hip disorder was caused 
or aggravated by his service-connected right knee disorder.  
Service medical records reveal no evidence of right hip 
problems, but report his right knee problems with multiple 
injuries culminating in surgeries in September 1976 and in 
April 1978, which resulted in the removal of the anterior 
cruciate and lateral meniscus.  

The report of a November 1979 VA examination was negative for 
any findings of right hip problems on musculoskeletal 
examination.  Right knee pathology was duly noted in this 
examination.  Likewise, the report of a January 1983 VA 
examination revealed no findings or complaints of right hip 
problems on musculoskeletal examination.  

The earliest evidence of a right hip problem is shown in a 
July 2000 employee notification letter noting findings of 
arthritic changes in his right hip.  The bulk of the medical 
evidence leading up to July 2000 shows treatment for the 
right knee problems, with no findings regarding the right 
hip.  

The report of an October 2002 VA examination addressed the 
veteran's lengthy history of right knee problems.  He was 
noted to have fallen due to his knee giving way in 1991 while 
working as an aircraft mechanic.  He indicated that 
subsequent to this incident, he developed pain in the right 
hip.  He further said that when he would get pain in his 
right knee, he would also get it in his hip.  He indicated 
that he was advised in 1999 to get a hip replacement.  On 
examination, he was noted to have severe pain in his right 
hip during all ranges of motion.  The impression was 
degenerative arthritis of the right hip, severe, with hip 
pain, moderate, marked limitation of motion, moderate 
disability, progressive.  The X-ray findings were of severe 
osteoarthritic changes involving he hip joint as described 
above.  Findings regarding the right knee were also noted in 
this examination.  No opinion was given regarding the 
possible relationship between the right knee and right hip 
disorders.  

A January 2003 addendum, drafted by the same physician who 
had conducted the October 2002 VA examination, reviewed the 
claims file and addressed the question of possible 
relationship between the veteran's right knee and right hip 
disorders.  The examiner noted that the veteran's dates of 
service were between 1969 and 1979.  The degenerative joint 
disease of the right hip was viewed as not thought to be 
secondary to the prior arthritis problem involving the right 
knee.  Based on history and clinical review, the examiner 
felt that the right knee and right hip problems were two 
separate and unrelated problems.  

At a March 2003 private examination, the veteran was noted to 
have had knee problems since he had surgery on his right knee 
about 30 years ago.  He now wanted to know what was going on 
with his right hip and noted that he had been recommended to 
undergo a hip replacement.  He indicated that he walked with 
a limp for some time.  Upon examination, the right hip was 
very stiff, with minimal rotation passively or actively.  He 
was diagnosed with right hip severe degenerative joint 
disease.  There was no opinion given as to the relationship 
between the right knee and right hip problems.  

The rest of the treatment records addressed the veteran's 
right knee problems as well as his right hip problems without 
addressing whether there was a possible relationship between 
the problems.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R.§ 3.303(d) (2003).  In addition, a 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Furthermore, the U.S. Court 
of Appeals for Veterans Claims (Court) has held that the term 
"disability" as used in 38 U.S.C.A. §§ 1110, 1131 should 
refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert, the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  

As noted above, the VA examiner, in the January 2003 addendum 
to the October 2002 VA medical examination, provided an 
opinion based on a review the medical evidence of record and 
examination of the veteran.  The examiner indicated that the 
veteran's current right hip problems were not thought to be 
secondary to the prior arthritis problem involving the right 
knee.  Rather the hip pathology was felt to be a separate and 
unrelated problem from the right knee pathology.  This 
opinion was made after review of the claims file and 
examination of the veteran by the same physician who had 
examined the veteran in October 2002.  

The rest of the medical evidence of record does not reflect 
an opinion to contradict the opinion found in the January 
2003 addendum.  Although there are medical records showing 
treatment for both the right knee and right hip problems, 
they fail to address the potential relationship.  The January 
2003 opinion stands alone with no conflicting evidence.  

Therefore the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for a right hip disorder as secondary to a 
right knee disorder.  


ORDER

The claim for entitlement to service connection for a right 
hip disorder as secondary to a service connected right knee 
disorder is denied.  


REMAND

The veteran contends that his right knee disability is worse 
than currently evaluated.  He is currently in receipt of a 
separate 20 percent evaluation for post operative residuals 
of meniscectomy with internal derangement and instability and 
a separate 10 percent evaluation for arthritis.  

The Board notes that the most recent VA examination to 
ascertain the severity of the veteran's right knee disorder 
was done in October 2002.  The examination gave a range of 
motion, without addressing whether pain was involved at any 
point in the range of motion.  Furthermore, the Board notes 
that the right knee disorder was described as causing 
moderate disability, but was progressive in nature.  Since 
this examination, medical evidence has been submitted 
suggesting a possible worsening since this examination.  The 
private examination of March 2003 indicated that the range of 
motion was decreased from that found in October 2002 and also 
noted pain on motion.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2003).
  
Accordingly, the case is hereby REMANDED to the VBA AMC for 
the following actions:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.

2.  The VBA AMC should schedule the 
veteran for a VA special orthopedic 
examination by an appropriate specialist 
for the purpose of ascertaining the 
current nature and extent of his service- 
connected right knee disability.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a Diagnostic Codes 5257, 5260, 5261, 
5262 (2003) should be made available to 
and reviewed by the examiner(s) in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.

The examiner(s) should record pertinent 
medical complaints, symptoms, and 
clinical findings, and note (1) whether 
the veteran does or does not have 
recurrent subluxation or lateral 
instability of either knee, (2) The 
extent of arthritis of the right knee 
shown by X-ray and (3) the active and 
passive range of motion of the right knee 
in degrees.  The examiner also should 
comment on the functional limitations 
caused by the veteran's service- 
connected right knee disability.  It is 
requested that the examiner address the 
following questions:

(a) Does the right knee disability cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.  Specifically, the examiner 
must address the severity of painful 
motion from intermediate degrees to 
severe.  The examiner must note at what 
degree in the range of motion that pain 
is elicited as well as the severity of 
such pain.  

(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement of the right knee; 
and whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of the 
knee due to pain attributable to the 
service-connected disabilities.  

(c) If muscle atrophy attributable to the 
service-connected right knee disability 
is noted to be present, the examiner 
should comment on the muscle group(s) 
affected and the extent and severity of 
muscle atrophy.

(d) The examiner(s) must discuss what is 
the effect of all noted manifestations on 
the ability of the veteran to perform 
average employment in a civil occupation.  

3.  After the development requested above 
is completed to the extent possible, the 
VBA AMC should readjudicate the claim.  
If the decision remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and afforded a reasonable 
period of time within which to respond 
thereto. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims remanded by the Board 
or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



